Case 1:21-cv-00133-TJM-CFH Document 26 Filed 02/18/21 Page 1 of1

Attomey(s)

Index # 1:21-cv-0133(RJM/CFH)

Purchased/Filed: February 5, 2021 AFFIDAVIT OF SERVICE
STATE OF NEW YORK

Court: U. S. District

County/District: Northern Dist.

Laurie Thomas et al, individually and on behalf of all other similarly situated
Plaintiif(s)/Petitioner(s)
vs

Beech-Nut, Nutrition Co, Defendant(s)/Respondent(s)

 

 

 

 

 

STATE OF NEW YORK COUNTY OF SCHENECTADY _,SS::
ERIC PAGE , being duly sworn deposes and says deponent is not a party herein,
and Is over the age of eighteen years. Thaton February 16, 2021 at
at One Nutrition Place, Amsterdam, New York 12010 deponent did serve the following:
ress where Was accon) J.
Summons in a Civil Action, Gass Action Complaint, Chil Cover Sheet, Letter, with Supporting Documents & Exhibit
on: Beech-Nut, Nutrition Co.
Defendant , (herein called recipient) therein named,
#1 INDIVIDUAL . . .
By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person described as said
person therein.

A corporation, by delivering thereat a true copy of each to Apittany Duncatl rm came ae seid obs
#2 CORP. anally, de: corporation oe served to be the corporation, described in same as said recipient and knew said
K] to be Coordinator thereof.

knew
dividu oO 0

Service was made In the following manner after your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
tha defendant by telephone, (If such telephone number was available) and an attempt to locate the defendant's place of employment.

#8 SUITABLE

By delivaring a true of each to a person of sultable age and discretion. Sald premises
AGE PERSON is recipients [ ] actu place of business [| dwelling house (usual place of bode) within the state P
#4 AFFIXING affixing a true copy of sach to the door of said premises, which is recipient's [ ] actual place of business { | dwelling house (usual

TO DCOR place of le) within the state.

 

#5 MAILING On deponent compisted service under the last two sections by Bepoeng noe of the
above listed documents to the above address in a First Class postpaid properly addressed envelope marked “Personal and
COPY Confidentla?’ in an official dep undar the exclusive care and custody of the United States Post Office in the State ofUnited States
LC Post Office in the State of New York .

Deponent cailed at the aforementioned address on the following dates and times:

 

 

 

on the day of at
on the day of at
on the day of at
on the day of at

 

#6 DESCRIPTION A description of the person served is as follows;

SexEem Color of skin White _ Hair_ Brown __ Approx.Age 38-45 _ Approx.Height 5'8" __
(use with #1, 2073) Approx. weight 130. Other

#7 WIT. FEES .
the authorizing traveling expenses and one day's witness fee was paid (tendered) to the recipient.

#8NONMIL To the best of my knowledge and belief, said person was not presently in mltary service of the United

 

 

 

 

oO States Government or on active duty in the military service In the State of New York at the time of service.
Sworn to before me on this
erent, _
Notary Public “ \sA. § Gey, >
<= no STATE “ay Kan
i OF NEWYORK % Invoice-Work Order # 2104679
5 =; NOTARY PUBLIC ‘ z Attorney File # RE: Thomas v. Beech-
Ea' Qualified in! S
Notary Stamp e oO Saratoga County « S32
% %, -02GE6400910.", OF
40°. We eS

cena ag ai

 
